Citation Nr: 0607086	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Huntington, West Virginia 
Regional Office (RO) which granted service connection for 
diabetes mellitus with an evaluation of 20 percent, effective 
July 9, 2001.  In a February 2002 rating decision the RO 
confirmed and continued the 20 percent evaluation of diabetes 
mellitus, but granted an earlier effective date of September 
21, 1992.  

In September 2004 the Board remanded the case for further 
development.  This development has been completed.  

In a December 2005 letter the veteran asserted that he has 
impotence as a result of his service connected diabetes 
mellitus.  In his December 2005 informal hearing 
presentation, the veteran's representative asserted that this 
issue is inextricably intertwined with the issue on appeal.  
The Board finds that these issues are not inextricably 
intertwined as impotence is not among the criteria for a 
higher evaluation.  The matter of service connection for 
impotence as a result of service connected diabetes mellitus 
is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's diabetes mellitus is moderate and treated with 
oral hypoglycemic agents, insulin, and a restricted diet, but 
does not require restriction or regulation of activities. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the veteran's diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7913 (1995 & 2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A March 2005 letter provided the veteran with specific notice 
of what information and evidence was necessary to grant 
entitlement to an increased initial evaluation.  
The RO also sent the veteran a VCAA notice letter regarding 
his claim for an increased initial evaluation of diabetes 
mellitus in December 2001.  

The December 2001 and March 2005 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The March 2005 VCAA letter stated, "If you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  Thus, the veteran was adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA and private outpatient treatment records and associated 
them with the claims file.  In a September 2005 letter the 
veteran stated that all attempts to get relevant evidence 
should be complete enough.  In addition, the veteran was 
afforded VA examinations to evaluate diabetes mellitus in 
September 2002 and March 2005.  

The September 2004 remand instructed that the veteran be 
afforded a VA examination in which the examiner commented on 
whether or not diabetes mellitus required regulation of 
activities.  While the March 2005 VA examination does not 
explicitly include a comment on this point, the examiner did 
note the veteran's report that he engaged in strenuous 
activity after taking the precautions of eating extra food 
and making sure that he carried a candy bar.  This report 
answers the question of whether there was regulation of 
activities.

The Board finds that VA has substantially complied with the 
September 2004 remand directives.  See Forcier v. Nichols, 
No. 03-1208 (U.S. Vet. App. Jan. 25, 2006) (remand not 
required for compliance with remand instructions where 
further action would be of no benefit); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records are silent for complaints of or 
treatment for diabetes mellitus.  In September 1992 the 
veteran submitted a letter from Dr. S. stating that he had 
treated the veteran for diabetes mellitus since January 1992.  
An April 1995 letter from Dr. M. indicates that the veteran 
had insulin dependent diabetes mellitus which was treated 
with insulin and oral hypoglycemics.  

VA outpatient treatment records from September 1996 to 
September 1997, December 1998 to November 1999, and July to 
December 2000 reflect ongoing treatment for diabetes mellitus 
with insulin, oral hypoglycemic agents, and diet.

VA outpatient treatment reports dated from May 2001 to 
October 2002 reflect ongoing treatment for diabetes mellitus 
with insulin and oral hypoglycemic agents.  

In September 2002 the veteran was afforded a VA examination.  
He reported an occasional episode of hypoglycemia, but had 
not been hospitalized for hyperglycemia or hypoglycemia.  He 
denied any weight loss or weight gain associated with 
diabetes mellitus and noted that he was on an ADA diet.  His 
most recent eye examination revealed nearsightedness but was 
otherwise unremarkable.  The veteran denied weakness, anal 
itching, bowel or bladder problems, cardiac signs and 
symptoms, or any restriction of activities in association 
with diabetes mellitus.  He was taking 5mg of glyburide twice 
a day and 30 units of insulin 70/30 in the morning and 20 
units in the evening.  Urinalysis and microalbumin testing 
were within normal limits.  The diagnosis was diabetes 
mellitus type II currently controlled on glyburide and 70/30 
insulin.  

In his January 2003 notice of disagreement (NOD) the veteran 
asserted that his diabetes mellitus required a restricted 
diet, a high amount of insulin, and blood sugar checks at 
least 5 times a day.  

In his May 2003 substantive appeal (Form 9), the veteran 
asserted that he was forced to regulate physical labor for 
several years because of fear of going into insulin shock, 
and that he reported no restriction of activities at the 
September 2002 VA examination because he had come to consider 
his routines "normal."  

VA outpatient treatment reports from August 2003 to January 
2005 reflect ongoing treatment of diabetes mellitus with 
glyburide 5mg twice daily and insulin 70/30, 40 units in the 
morning and 40 units in the evening.  These records also 
reflect that the veteran was on a diabetic diet.  In an April 
2005 letter, the veteran confirmed these methods of 
treatment.  

In a March 2005 letter Dr. S. wrote that the veteran's 
diabetes mellitus had significantly worsened, requiring a 
change from oral medication to insulin injections for 
adequate control.  

Outpatient treatment records from Dr. S. from January 2004 to 
September 2005 indicate ongoing treatment of diabetes 
mellitus with glyburide and insulin.  The veteran was seen 
approximately nine times, but was treated for conditions in 
addition to diabetes, and on some occasions was apparently 
not evaluated for diabetes.

In March 2005 the veteran was afforded a second VA 
examination to evaluate diabetes mellitus.  He denied 
ketoacidosis, hyperglycemic reactions, or pruritis and had 
not been hospitalized for these conditions.  A recent eye 
examination showed no diabetic retinopathy.  He reported 
being on a restricted diet and reported no weight loss, but a 
20 pound weight gain since the previous year.  

The veteran reported being aware that strenuous activity 
could cause his blood sugar to drop, so he ate extra food 
before or carried a candy bar with him when engaging in such 
activity.  He reported current treatment of glyburide 5mg 
twice daily and insulin 70/30, 30 units in the morning and 40 
to 60 units in the evening and sometimes an extra as well.  
He saw his diabetic care provider every 3 months.  Urine 
glucose was normal.  The diagnosis was insulin-dependent 
diabetes mellitus.  

VA outpatient treatment reports from March to July 2005.  
These records reflect ongoing treatment for diabetes mellitus 
with glyburide 5mg twice daily; and insulin 70/30, 40 units 
in the morning and 40 units in the evening.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

While this appeal was pending, the regulations for rating 
diabetes mellitus were revised, effective June 6, 1996.  A 
new law or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to June 6, 1996, the Rating Schedule provided that a 10 
percent rating is warranted for mild diabetes mellitus; 
controlled by a restricted diet, without insulin; without 
impairment of health or vigor or limitation of activity.  A 
20 percent rating is warranted for moderate diabetes 
mellitus; with moderate insulin or oral hypoglycemic agent 
dosage, and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  A rating of 40 
percent is authorized for moderately severe diabetes 
mellitus; requiring large insulin dosage, restricted diet, 
and careful regulation of activities, i.e., avoidance of 
strenuous occupational and recreational activities.  A 60 
percent rating is warranted for severe diabetes mellitus, 
with episodes of ketoacidosis or hypoglycemic reactions, but 
with considerable loss of weight and strength and with mild 
complications, such as pruritis ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent rating requires pronounced, uncontrolled diabetes 
mellitus, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities; with progressive loss of weight and strength, or 
severe complications.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995).  

On and after June 6, 1996, the Rating Schedule provides that 
a 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  

None of the VA or private outpatient treatment reports 
include a recommendation that the veteran regulate his 
activities in order to treat diabetes mellitus as required 
for a higher evaluation under the old and revised criteria.  
Rather, these records reflect that diabetes mellitus has been 
consistently controlled with diet, oral hypoglycemics, and 
insulin.  

Specifically, the veteran denied restriction of activities in 
September 2002.  He has since that time asserted that 
diabetes mellitus restricts his activities in that he needs 
to inject insulin and check blood sugar; however, the 20 
percent evaluation anticipates that the veteran would need to 
pause for insulin injections.  The fact remains, however, 
that he is reportedly able to engage in strenuous physical 
activity, and the fairly extensive treatment records show no 
reported restriction in activities due to diabetes.

The veteran has been granted a total rating for compensation 
based on individual unemployability.  Such a rating 
contemplates limitation in work activities.  This rating was, 
however, granted on the basis of a back disability and post-
traumatic stress disorder prior to the grant of service 
connection for diabetes mellitus.  Subsequent to the grant of 
service connection, the veteran has claimed that diabetes 
also played a role in his unemployability, but these 
statements contradict his earlier assertions that the 
unemployability was due solely to the back and psychiatric 
disabilities.  Given that his diabetes is noted to be well 
controlled, and he can engage in strenuous activity, there is 
no clinical evidence in support of the recent assertion that 
diabetes had interfered with his employment.

The veteran has also reported that diabetes causes him to be 
fatigued.  He is apparently arguing that such fatigue limits 
his activities.  The veteran has other conditions, including 
hepatitis C, which could cause fatigue.  38 C.F.R. § 4.115, 
Diagnostic Code 7354 (2005) (providing that fatigue is one of 
the signs and symptoms of hepatitis C).  As a lay person the 
veteran would not be competent to attribute fatigue to 
diabetes mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  No competent medical professional has reported that 
the veteran has fatigue as a manifestation of diabetes, and 
the veteran has never reported fatigue on examinations or 
when seen for treatment.

Thus, in the absence of medical evidence that the veteran's 
service connected diabetes mellitus requires regulation of 
activities, the claim for an increased initial evaluation 
under both the old and new rating criteria must be denied.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (1995 & 2005).  
 
Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
Board finds that the 20 percent evaluation properly reflects 
the highest level of the veteran's diabetes mellitus since 
the grant of service connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The record reflects that the veteran is not currently 
employed, therefore marked interference with employment has 
not been demonstrated.  In addition, diabetes mellitus has 
not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased initial evaluation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


